Citation Nr: 1531620	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-03 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bronchitis.  

2.  Entitlement to service connection for a pulmonary disability, to include chronic bronchitis and restrictive airway disease.  

3.  Entitlement to service connection for residuals of a head injury.  

4.  Entitlement to service connection for a left ankle disability, to include as due to service-connected right ankle and lumbar spine disabilities.  

5.  Entitlement to a compensable rating for right knee patellofemoral syndrome with patellar articular spurs.  

6.  Entitlement to a compensable rating for left knee patellofemoral syndrome with patellar articular spurs.  

7.  Entitlement to a compensable rating for right ankle fracture.  
8.  Entitlement to a compensable rating for migraine headaches.  

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from April 2000 to June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, confirmed a prior denial of service connection for bronchitis, denied service connection for a head injury and a left ankle disability, denied entitlement to compensable ratings for service-connected right and left knee disabilities, right ankle fracture, and migraine headaches, and denied entitlement to TDIU.  

The claim for service connection for bronchitis was denied in a November 2010 rating decision and, as explained below, the Veteran did not submit a notice of disagreement or new and material evidence within one year of that decision.  The Board finds that the disability claimed and denied in November 2010 and the current claim are the same, as the Veteran has identified the same disability in each claim and reported onset during service.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim for bronchitis adjudicated in 2010.  As such, her current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim for service connection for bronchitis.

The Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for bronchitis as encompassing entitlement to service connection for a pulmonary disability, to include chronic bronchitis and restrictive airway disease, regardless of the precise diagnosis.  The issue on appeal has been recharacterized accordingly.  

The Board notes that while the Veteran submitted new evidence directly to the Board following the last adjudication of the claim by the RO, no waiver of initial Agency of Original Jurisdiction (AOJ) consideration of this evidence is required.  See 38 C.F.R. § 7105(e).

The Veteran and her mother provided testimony during a videoconference hearing before the undersigned in April 2015.  A transcript is of record.  

The issues of entitlement to service connection for plantar fasciitis and entitlement to an increased rating for adjustment disorder with mixed anxiety and depressed mood have been raised by the record (see Board Hearing Transcript (Tr.) at 27, 86), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a pulmonary disability, residuals of a head injury, and a left ankle disability, entitlement to compensable ratings for service-connected right and left knee disabilities, right ankle fracture, and migraine headaches, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for bronchitis was denied in a November 2010 rating decision; no additional evidence or notice of disagreement was submitted within one year of notice of that decision.  

2.  Evidence received since the November 2010 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bronchitis.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied a claim for service connection for bronchitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the November 2010 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the Board is reopening the claim for service connection for bronchitis, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2); VAOPGCPREC 5-2004. 

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for bronchitis was initially denied in a November 2010 rating decision.  At the time, the evidence did not demonstrate evidence of chronic bronchitis.  Instead, service treatment records demonstrated just one instance of treatment for acute bronchitis and the Veteran's report during a separation examination that she has bronchitis in the spring.  A VA examiner concluded that a 2010 pulmonary function test (PFT) indicating restrictive airway disease was invalid and that the Veteran did not have a chronic disability.  

The Veteran did not submit a notice of disagreement or new evidence within one year of that rating decision.  Instead, the Veteran submitted a new claim for service connection in January 2011.  In this new application for benefits, the Veteran claimed service connection for bronchitis and did not mention the November 2010 rating decision.  At no point in the year following notice of the November 2010 rating decision did the Veteran express disagreement with that decision and new and material evidence was not submitted during the one year appellate period.  Therefore, the November 2010 decision on the claim became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2014)).
Since the prior rating decision, the Veteran testified that she is diagnosed with and treated for bronchitis two to three times each year.  See Board Hearing Tr. at 48.  While the VA treatment records in the claims file are incomplete, an October 2011 treatment record documents treatment for bronchitis and the Veteran's reports that she had bronchitis with similar symptoms two years ago during service.  Her representative also asserted that given the discrepancies in the 2010 PFT, the Veteran should be provided a new PFT in order to determine whether the Veteran has a current disability.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely whether the Veteran has a current disability that is etiologically linked to service.  Moreover, it raises a reasonable possibility of substantiating the claim since, as explained below, it triggers VA's duty to get an opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is, therefore, reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bronchitis is reopened, and to this limited extent, the appeal is granted.


REMAND

During the Board hearing, the Veteran reported that she received all of her medical treatment at a VA facility.  See Board Hearing Tr. at 53.  The only VA treatment records in the claims file are dated from October 2010 to August 2012.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Regarding bronchitis, given the Veteran's reports of regular treatment for bronchitis and the contention that she may also have restrictive airway disease, the Board agrees with the Veteran's representative's assertions that she should be provided with a new VA examination, to include a new PFT, in order to determine whether the Veteran has a current pulmonary disability that is etiologically related to service.  

Regarding residuals of a head injury, the Veteran and her mother reported symptoms such as cognitive delay, confusion, and memory loss or forgetfulness and the Veteran asserted that these symptoms are related to the documented in-service head injury when a duffle bag fell from above and hit her in the head.  An April 2012 VA examiner noted the Veteran's reported symptoms, such as mild memory loss, but stated that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  However, the examiner did not provide a rationale as to why the Veteran's reported symptoms were not related to the in-service head injury.  As such, a VA examination must be provided in order to determine whether the Veteran's current symptoms are etiologically related to service.  

Regarding the left ankle claim, an April 2012 VA examiner found that there was no currently diagnosed left ankle disability, and thus, did not provide an etiology opinion.  However, VA treatment records document left lower extremity paresthesia and sciatica, as well as left ankle heel spurs, tendonitis, and ligament strain.  Moreover, during the Board hearing, the Veteran asserted that she is claiming that a current left ankle disability is directly connected to her in-service treatment for left ankle sprain and a fall from a truck and that a left ankle condition is proximately related to service-connected right ankle disability and lumbar spine disability.  As such, the Board finds that a new VA examination must be provided in order to determine whether any currently diagnosed left ankle disability is etiologically related to service or to a service-connected disability.  

Regarding the claim for increased rating for the right knee, left knee, right ankle, and migraine headaches disabilities, the Veteran credibly reported throughout the Board hearing that these disabilities have worsened since the last VA examinations in April 2012.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, a new VA examination must be provided in order to assess the current severity of these disabilities.  

Finally, the claim for TDIU is inextricably intertwined with the service connection and increased rating claims on appeal.  Hence, adjudication of the TDIU claim must be deferred pending the above-requested development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those before October 2010 and since August 2012, and associate them with the virtual claims file.  

2.  Once the above development has been completed, provide the Veteran with a VA to determine the nature and etiology of any current pulmonary disability.  

All relevant records in the virtual system, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The Veteran should be provided with a pulmonary function testing that produces valid results.  

Then, the examiner is requested to list all current pulmonary disabilities, and should specifically state whether the Veteran has chronic bronchitis and restrictive airway disease.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current pulmonary disability had its onset in service or is otherwise related to a disease or injury in service, including the in-service treatment for bronchitis.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once the above development has been completed, provide the Veteran with a VA traumatic brain injury (TBI) examination with a qualified physician to determine whether any current disability or symptom is related to service.  

All relevant records in the virtual system, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All necessary testing should be accomplished.    

Then, the examiner is requested to explain in detail whether the Veteran has TBI.  

Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current symptom or disability had its onset in service or is otherwise related to a disease or injury in service, including the in-service head injury.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current left ankle disability is related to service or a service-connected disability.  

All relevant records in the virtual system, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All necessary testing should be accomplished. 

The examiner is requested to list all current left ankle disabilities and should specifically state whether the Veteran has left lower extremity paresthesia or sciatica which is manifesting as left ankle pain, tendonitis, or ligament strain.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left ankle disability had its onset in service or is otherwise related to a disease or injury in service, including the left ankle sprain during service and a fall from a truck.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left ankle disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected right ankle or lumbar spine disabilities.  If the examiner states the left ankle disability is aggravated by service-connected right ankle or lumbar spine disabilities, although not directly caused by either of them, the examiner should indicate the degree of additional impairment caused by the service-connected disabilities beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  The Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected right knee, left knee, and right ankle disabilities.  

All relevant records in the virtual system, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All necessary testing should be accomplished. 

The examiner should report the range of motion of the right knee, left knee, and right ankle in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate these disabilities.  

The examiner should report all neurologic impairment resulting from the service-connected right knee, left knee, and right ankle disabilities.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

Finally, the examiner is also asked to provide an assessment of the functional impairment associated with the Veteran's right knee, left knee, and right ankle disabilities, as it relates to the her ability to perform activities required in various occupational situations.

6.  The Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected migraine headaches.  
All relevant records in the virtual system, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All necessary testing should be accomplished.

The examiner should provide a detailed account of all manifestations of the migraine headache disability.  The examiner should then opine as to the frequency of any prostrating attacks and, if they are found to be very frequent, completely prostrating and prolonged, the examiner should opine as to whether they are productive of severe economic inadaptability.  

The examiner must consider the Veteran's competent statements regarding her current symptoms and their onset and must provide a complete rationale for each opinion offered.  

7.  Then review the record in light of the new evidence obtained.  If any benefit on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


